Citation Nr: 1017367	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-33 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected degenerative disc disease, L3-4, L4-5, 
and L5-S1.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The Veteran served on active duty from April 2006 to August 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Milwaukee, Wisconsin, which granted service 
connection for degenerative disc disease, L3-4, L4-5, and L5-
S1, evaluated as 10 percent disabling.  The Veteran appealed 
the issue of entitlement to an increased initial rating, and 
in March 2010, the RO increased his evaluation to 20 percent.  
Since this increase did not constitute a full grant of the 
benefits sought, the increased initial rating issue remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDING OF FACT

The Veteran's service-connected degenerative disc disease, 
L3-4, L4-5, and L5-S1, are shown to have been productive of 
symptoms that include complaints of pain, multi-level 
degenerative disc disease and arthritis, forward bending 
(flexion) to no less than 50 degrees, no ankylosis, and not 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for service-connected degenerative disc disease, L3-
4, L4-5, and L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5242 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased 
initial rating for his service-connected degenerative disc 
disease, L3-4, L4-5, and L5-S1.  He essentially argues that 
his limitation of motion, pain, and use of a TENS 
(transcutaneous electrical nerve stimulation) machine warrant 
an increased initial evaluation.  See Veteran's notice of 
disagreement, received in March 2008; Veteran's appeal (VA 
Form 9), received in October 2008.  

With regard to the history of this disability, see 38 C.F.R. 
§ 4.1 (2009), the Veteran's service treatment reports show 
that in 2007, he received a number of treatments for low back 
pain and stiffness, with pain extending to the lower 
extremities.  The reports note low back strain, lumbago, 
grade I spondylolisthesis at L5-S1 with disc space narrowing, 
and mild degenerative disc disease.  

In December 2007, the RO granted service connection for 
degenerative disc disease, L3-4, L4-5, and L5-S1, evaluated 
as 10 percent disabling.  The Veteran appealed the issue of 
entitlement to an increased initial rating, and in March 
2010, the RO increased his evaluation to 20 percent.  The RO 
assigned an effective date for the 20 percent rating 
commensurate with the effective date of service connection, 
i.e., August 7, 2007.  

The Board notes that in March 2010, the RO granted service 
connection for bilateral lower extremity radiculopathy.  The 
evaluation of these disabilities is not within the scope of 
the issue on appeal.  

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

The Veteran's lumbar spine disability is currently rated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5242.   

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), DC 
5242 (degenerative arthritis of the spine) (see also DC 
5003), and DC 5243 (intervertebral disc syndrome) are all 
rated under the "General Rating Formula for Diseases and 
Injuries of the Spine."  

The General Rating Formula provides that a 20 percent rating 
is warranted for: Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.   

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes", whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides that an evaluation 
of 40 percent is warranted for intervertebral disc syndrome, 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  [Note 1].

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

The medical evidence consists of service department and VA 
reports, dated between 2007 and 2010.  

VA progress notes show that the Veteran has received a number 
of treatments for complaints of low back pain.  A September 
2007 VA progress note shows that he reported that he works as 
a full-time auto mechanic, and as a volunteer firefighter, 
and that he participates in a daily program of weight 
training and 3-mile walks.  On examination, he had a moderate 
limitation of motion in flexion, extension, and side bending, 
and a minimal limitation of rotation (exact degrees of motion 
were not provided).  Gait was unremarkable.  The assessment 
noted back pain and impaired motion consistent with disc pain 
with radicular involvement, and that pain interfered with his 
firefighting duties, and lifting duties as a mechanic.  The 
report indicates that he was in physical therapy, which was 
to be continued.  An April 2008 progress note shows that he 
was issued a TENS machine, that he reported that he lifted 
weights routinely, and that he could bench press 350 pounds, 
but that he was not doing aerobic exercise due to back pain.  
A magnetic resonance imaging (MRI) study of the lumbosacral 
spine, dated in May 2009, notes severe degenerative disc 
disease or arthritis at L3-4 through L5-S1, and a small disc 
protrusion at T11-12 and L1-2, but no herniation of discs.  

A VA general medical examination report, dated in October 
2007, shows that the Veteran complained of back pain with leg 
numbness.  The report shows that on examination, extension 
was to 25 degrees, flexion was to no less than 85 degrees, 
right lateral flexion, and right rotation, were to no less 
than 35 degrees, and that left lateral flexion, and left 
rotation, were to 40 degrees.  The relevant diagnosis was DDD 
(degenerative disc disease) L3-4, L4-5, and L5-S1.  

Service treatment reports include a MRI study for the 
lumbosacral spine, dated in December 2007 (i.e., after 
separation from service).  This report contains an impression 
noting significant disc extrusion at L3-4, disc protrusion 
and degenerative disc disease at L4-5 and L5-S1, and Grade I 
spondylolisthesis at L5-S1.    

A VA general medical examination report, dated in December 
2009, shows that the Veteran complained of constant low back 
pain that radiated to the legs, with flare-ups at least twice 
a day.  On examination, the back had extension to 10 degrees, 
flexion to 50 degrees, lateral bending to 20 degrees, 
bilaterally, and rotation was to 20 degrees, bilaterally.  
The diagnoses noted severe degenerative disc disease in the 
lumbar and sacral area, radiculopathy of both lower 
extremities, and spinal stenosis of the lumbosacral canal.  

The Board finds that an initial evaluation in excess of 20 
percent is not warranted under DC 5237, 5242, or 5243, and 
the General Rating Formula.  The only recorded ranges of 
motion are in the aforementioned October 2007 and December 
2009 VA examination reports, which show that the Veteran's 
back has flexion to no less than 50 degrees.  In addition, 
there is no evidence of ankylosis of the entire thoracolumbar 
spine.  In summary, there is no evidence to show that the 
Veteran has favorable ankylosis of the entire thoracolumbar 
spine, or forward flexion of the thoracolumbar spine of 30 
degrees or less.  With regard to DC 5243, there is no 
competent evidence to show that he has been diagnosed with 
intervertebral disc syndrome, and no evidence of 
incapacitating episodes within the meaning of the regulation.  
See Diagnostic Code 5243, Note 1.  The Board therefore finds 
that the evidence is insufficient to show that the Veteran 
has intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  

The Board has also considered the evidence pertaining to 
additional functional impairment due to factors such as pain, 
weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 
(2009) and as interpreted in DeLuca v. Brown, 8 Vet. App. 
202, 204-206 (1995).  In this regard, in addition to the 
previously discussed findings in the VA progress notes, and 
the December 2007 MRI study, the October 2007 VA general 
medical examination report shows that the Veteran reported 
that he worked as a full-time auto mechanic and a volunteer 
firefighter, that he had no work restrictions, and that he 
lifted weights, did stretching exercises, and walked thee 
miles three times per week.  The report states that he did 
not use a back brace, or an assistive device.  On 
examination, leg strength was 5/5 bilaterally.  The December 
2009 VA examination report shows that the Veteran denied 
using any assistive devices, or having a history of surgery 
or injection for back symptoms.  He reported taking Naproxen 
and Tramadol every day.  On examination, there was no 
swelling or inflammation of the lower back paraspinals or 
lower extremity muscles.  Motor strength in all lower 
extremity muscles was 5/5.  Toe walking and heel walking were 
normal.  Ankle reflexes were 2+ bilaterally.  The examiner 
stated that the Veteran's degenerative disc disease and 
arthritis had not changed since his previous evaluation.  
Finally, a February 2010 VA neurological examination report 
primarily relates to a disorder not in issue, but is 
remarkable for notations that the Veteran had a normal gait, 
normal motor functioning in the lower extremities, and 2+ 
reflexes in the lower extremities.  Therefore, even taking 
into account the notations of low back pain, the Board finds 
that, when the ranges of motion in the back are considered 
together with the evidence of functional loss due to spine 
pathology, the evidence is insufficient to show that the loss 
of motion in the spine more nearly approximates the criteria 
for a 40 percent rating, even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45.  

As a final matter, there is no evidence to show that the 
Veteran has associated neurological abnormalities, other than 
bilateral lower extremity radiculopathy (for which service 
connection has been granted).  See General Rating Formula, 
Note 1.  Accordingly, the Board finds that an initial rating 
in excess of 20 percent is not warranted under the General 
Rating Formula.  38 C.F.R. § 4.71a, DC 5237.  

In deciding the Veteran's increased initial evaluation claim, 
the Board has considered the determinations in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999), and Hart v. Mansfield, 21 
Vet. App. 505 (2007), and whether the Veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's evaluations 
should be increased for any other separate period based on 
the facts found during the whole appeal period.  The evidence 
of record supports the conclusion that the Veteran is not 
entitled to increased compensation during any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the Veteran had a worsening of 
the disability on appeal such that an increased evaluation is 
warranted.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).   


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligations in this case were 
accomplished by way of a letter from the RO to the Veteran 
dated in September 2007.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that this is a claim for an initial increased 
rating.  Thus, although a VCAA notice was issued for the 
claim for service connection for the Veteran's lumbar spine 
disability.  Where, as here, service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice was intended to serve has been 
fulfilled; no additional § 5103(a) notice is required.  
Dingess, 19 Vet. App. at 491.   

The RO has provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
medical records.  The Veteran has been afforded examinations.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).







ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


